Exhibit 10.12(d)

 

AMENDMENT NO. 1 TO COMMITMENT LETTER

 

This AMENDMENT NO. #1 TO COMMITMENT LETTER (the “Amendment”) is made and entered
into as of June 28, 2005 by and between Countrywide Warehouse Lending (“Lender”)
and Aames Capital Corporation, Aames Funding Corporation, Aames Investment
Corporation, Aames Financial Corporation (collectively “Borrower”). This
Amendment amends that certain Commitment Letter by and between Lender and
Borrower dated as of March 25, 2005 (the “Commitment Letter”), which supplements
that certain Revolving Credit and Security Agreement by and between Lender and
Borrower dated as of June 26, 2003 (as may be amended from time to time, the
“Credit Agreement”).

 

RECITALS

 

Lender and Borrower have previously entered into the Commitment Letter and
Credit Agreement pursuant to which Lender may, from time to time, provide
Borrower credit in the form of a warehouse line secured by residential mortgage
loans. Lender and Borrower hereby agree that the Commitment Letter shall be
amended as provided herein.

 

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and Borrower hereby agree as follows:

 

1. Financial Ratios. Lender and Borrower agree that the Financial Ratios of the
Commitment Letter listed below shall amended as follows, all other existing
Financial Ratios of the Commitment Letter shall remain unchanged:

 

“

    

    Net Income (as defined by GAAP):

   Positive when combining any two      consecutive quarters with     
measurement commencing on      September 30, 2005      ”        

 

2. No Other Amendments; Conflicts with Previous Amendments. Other than as
expressly modified and amended herein, the Commitment Letter shall remain in
full force and effect and nothing herein shall affect the rights and remedies of
Lender as provided under the Commitment Letter and Credit Agreement. To the
extent any amendments to the Commitment Letter contained herein conflict with
any previous amendments to the Commitment Letter, the amendments contained
herein shall control.

 

3. Capitalized Terms. Any capitalized term used herein and not otherwise defined
herein shall have the meaning ascribed to such term in the Credit Agreement.

 

4. Facsimiles: Facsimile signatures shall be deemed valid and binding to the
same extent as the original.

 

IN WITNESS WHEREOF, Lender and Borrower have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the date
first written above.

 

COUNTRYWIDE WAREHOUSE LENDING       AAMES CAPITAL CORPORATION By:           By:
       

Signature

         

Signature

Name:

         

Name:

   

Title:

         

Title:

                AAMES FUNDING CORPORATION             By:                    

Signature

           

Name:

               

Title:

   



--------------------------------------------------------------------------------

AAMES INVESTMENT CORPORATION By:        

Signature

Name:

   

Title:

    AAMES FINANCIAL CORPORATION By:        

Signature

Name:

   

Title:

   